DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
actuating linkage assembly in claim 1-19.
air handling unit in claim 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US 20130165037), hereinafter referred to as Casey.
Re claim 1, 8, 15, Casey teaches air register, comprising:
a body (200 and 210) including a bracket (210);
a damper assembly (400) mounted to the bracket and having a damper movably controllable by a manual lever (660); and
a register control system (e.g. Fig 4-6) removable attachable to the body, the register control system including:
600) configured to detachably couple from a conventional air register having a damper assembly (400) movably controllable by a manual lever (510);
a motor assembly (700) mounted to the casing;
an actuating linkage assembly (650) movably attached to the motor assembly and configured to detachably couple with the manual lever that controls the damper assembly, wherein a damper (400) of the damper assembly is in a closed position (e.g. abstract, “the fully closed position”) when the actuating linkage assembly is in a first position (position for the closed position) and in an open position (e.g. abstract, “the fully open position”) when the actuating linkage assembly is in a second position (position for the open position);
a processor (750) communicatively coupled with the memory and mounted within the casing, the processor being configured to cause the motor assembly to drive the actuating linkage assembly between the first position and the second position (¶ 87, “In some embodiments, the local control system (750) is operatively connected to the motor (700)”).
Casey does not explicitly teach the limitation of a memory mounted within the casing. 
However, the examiner takes Official Notice of the fact that using a memory for providing data storage and securing the memory in a casing for protection falls within the realm of common knowledge as obvious mechanical expedient. 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Casey and integrated of a memory mounted within the casing, in order to for providing data storage and for protection.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 2, 9, 16, Casey teaches the register control system of claim 1. Casey further teaches the limitation of further comprising at least one of a temperature sensor (764). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be 

Re claim 3, 10, Casey teaches the register control system of claim 1. Casey teaches the limitation of further comprising a communications circuit (780-770), wherein the processor is configured to transmit, via the communications circuit, a feedback signal (¶ 113, “the transmitter (770) of the local control system (750) sends a signal to the remote system (752)”). Casey does not explicitly teach the limitation of the feedback signal including at least one of temperature information, humidity information, pressure information, or motion detection information. However, the examiner takes Official Notice of the fact that using a communications circuit and a processor transmitting the temperature data to a cellphone falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Casey and integrated the feedback signal including at least one of temperature information, in order to provide notice to a user of the temperature reading. 

Re claim 4, 11, 17, Casey teaches the register control system of claim 1. Casey further teaches the limitation of wherein the processor is configured to: receive, via the communications circuit and in response to transmitting the feedback signal, a control signal indicating a position for the actuating linkage assembly between the first position and the second position; and cause the motor assembly to drive the actuating linkage assembly to the position (e.g. ¶ 92, “In some embodiments, upon receiving an activation signal, the local control system (750) sends a positioning signal via the microprocessor (760) to the solenoid actuator (570). In some embodiments, the solenoid actuator (570) releases the stored energy from the mainspring assembly (600) via the disengagement of the engagement tip (580) from the positioning gear (560) to actuate the slot positioning assembly (500). In some embodiments, the slat positioning assembly (500) rotates the slat (400) to a specified position. In some embodiments, the specified position is determined by the position sensor”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is 

Re claim 5, 12, Casey teaches the register control system of claim 1. Casey further teaches the limitation of further comprising a battery compartment (800) for storing a battery (810) used to provide electrical energy to the register control system. 

Re claim 6, 13, Casey teaches the register control system of claim 1. Casey does not explicitly teach the limitation of wherein the motor assembly includes a rotary link and at least one limit switch to limit a movement of the actuating linkage assembly. However, the examiner takes Official Notice of the fact that wherein the motor assembly includes a rotary link and at least one limit switch to limit a movement of the actuating linkage assembly falls within the realm of common knowledge as obvious mechanical expedient (see e.g. US 20190137138, Fig 7a and claim 7). Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Casey and integrated wherein the motor assembly includes a rotary link and at least one limit switch to limit a movement of the actuating linkage assembly, in order to provide protection against unreachable movement and thus protect the motor from a surge.

Re claim 7, 14, Casey teaches the register control system of claim 1. Casey further teaches the limitation of wherein the damper assembly defines an airflow cross-sectional area of the conventional air register, and wherein the casing is configured to detachably couple with the conventional air register such that a corresponding cross-sectional area of the casing overlaps less than 10% of the airflow cross-sectional area (the examiner notes that since the casing is not placed blocking the airflow then is less than 10% since is 0%).

Re claim 18-19, Casey teaches the method of claim 15. Casey does not explicitly teach the limitation of further comprises transmitting a second control signal to an air handling unit to change an air flow provided to the conventional air register by the air handling unit, further comprises transmitting a second control signal to an air handling unit to change an air flow provided to the conventional air register by the air handling unit. However, the see e.g. US 20210389023, ¶ 27). Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Casey and integrated further comprises transmitting a second control signal to an air handling unit to change an air flow provided to the conventional air register by the air handling unit, further comprises transmitting a second control signal to an air handling unit to change an air flow provided to the conventional air register by the air handling unit, in order to provide cold air for the user at the desired rate.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey, in view of Dushane et al. (US Pat No. 5,348,078), hereinafter referred to as Dushane.

Re claim 1, 8, 15, Casey teaches the system of claim 1, 8 and method of 15. However, if applicant disagrees with the limitation of the manual lever/link then the examiner provides the following rejection as well. Dushane teaches a register system comprising motor link 189 link assembly 192 and 190 and a manual lever 187 connected to 190 (e.g. C8-lns 9-20). Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Casey and configured the nesserasy links and levers in the register system, since it has been held to be within the general skill of a worker in the art to select a known material/part on the basis of its suitability for the intended use as a matter of obvious design choice. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Re claims 2-19, Casey, as modified, teaches claims claim 1, 8 and method of 15. Please see above regarding the rejections of claims 2-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892
US 20210389023 teaches an air handler being control to vary air flow to the register
US 20190137138 teaches using a limit switch in a register
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        1/5/2022